Case: 12-13947   Date Filed: 06/30/2014   Page: 1 of 29


                                                                    [PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-13947
                      ________________________

                   D.C. Docket No. 1:09-cv-21871-JLK


TIMOTHY FINNERTY,
                                                            Plaintiff-Appellee,

                                  versus

STIEFEL LABORATORIES, INC.,
a Delaware Corporation,
CHARLES W. STIEFEL,

                                                        Defendants-Appellants.


                      ________________________

                            No. 12-15060
                      ________________________

                   D.C. Docket No. 1:09-cv-21871-JLK

TIMOTHY FINNERTY,
                                                            Plaintiff-Appellee,

                                  versus

STIEFEL LABORATORIES, INC.,
a Delaware Corporation,
CHARLES W. STIEFEL,
               Case: 12-13947        Date Filed: 06/30/2014      Page: 2 of 29




                                                                      Defendants-Appellants.

                               ________________________

                                     No. 12-15642
                               ________________________

                           D.C. Docket No. 1:09-cv-21871-JLK

TIMOTHY FINNERTY,
                                                                           Plaintiff-Appellee,

                                             versus

STIEFEL LABORATORIES, INC.,
a Delaware Corporation,
CHARLES W. STIEFEL,

                                                                      Defendants-Appellants.


                              _________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (June 30, 2014)


Before ANDERSON, Circuit Judge, and MOODY* and SCHLESINGER,**
District Judges.
____________
*Honorable James S. Moody, Jr., United States District Judge for the Middle District of Florida,
sitting by designation.

**Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.




                                               2
               Case: 12-13947       Date Filed: 06/30/2014      Page: 3 of 29


ANDERSON, Circuit Judge:

       Plaintiff Timothy Finnerty filed this lawsuit against Stiefel Laboratories, Inc.

(“SLI”) and its chief executive officer, Charles Stiefel (hereinafter jointly referred

to as “SLI”), alleging violations of § 10(b) of the Securities Exchange Act of 1934

and accompanying Rule 10b-5. The allegation is that SLI withheld material

information about preliminary merger negotiations that it was obliged to disclose.

The case was tried before a jury which returned a verdict for Finnerty. The district

court subsequently denied SLI’s renewed motion for judgment as a matter of law

and alternative motion for a new trial. SLI appeals from that denial, arguing

principally that it had no duty to disclose the merger negotiations, that the

negotiations were immaterial, and that the district court erroneously refused to give

a request to charge to the jury. For the reasons that follow, we affirm.

                                    I.     Background. 1

A. The Blackstone investment.

       SLI was a privately-held pharmaceutical company controlled by the Stiefel

family from its founding in 1847 until 2009, when it merged with

GlaxoSmithKline (“GSK”). SLI took great pride in its privately-held status; the




1
  In accordance with our standard of review for renewed judgment as a matter of law, we present
the facts in the light most favorable to Finnerty. See SEC v. Ginsburg, 362 F.3d 1292, 1296
(11th Cir. 2004).


                                               3
              Case: 12-13947     Date Filed: 06/30/2014   Page: 4 of 29


Stiefel family brought up this fact at nearly every company meeting and impressed

upon employees their commitment to keeping SLI under the family’s control.

      In August 2007, SLI announced a $500 million minority investment by The

Blackstone Group (“Blackstone”). Under the terms of the investment, Blackstone

purchased preferred shares at approximately $60,000 per share. Additionally, in

connection with the investment, Blackstone acquired the right to name one

member of SLI’s board of directors. Sometime in 2008, Blackstone named Anjan

Mukherjee, a managing director at Blackstone, to SLI’s board.

      Anticipating the speculation that might result from Blackstone’s investment,

on August 9, 2007, SLI issued a press release that stated: “[SLI] . . . will continue

to be privately held, and the Stiefel family will retain control and continue to hold

a majority-share ownership of the company.” That same day, Charles Stiefel sent

an e-mail to SLI employees assuring them that “[SLI] will continue to be a

privately held company operating under my direction as Chairman, Chief

Executive Officer, and President.” A “Frequently Asked Questions” document

attached to the e-mail further informed employees:

      Will [SLI] be going public?
      There are currently no plans for [SLI] to become a publicly traded
      company. Blackstone will have a defined exit arrangement with [SLI]
      at the end of eight years, at which point [SLI] may choose to buy back
      its shares or exercise other options, one of which might be an initial
      public offering. Senior management continues to evaluate all options
      when looking at the long-term financial needs of the company.



                                          4
              Case: 12-13947     Date Filed: 06/30/2014   Page: 5 of 29


B. Finnerty’s “put” election.

      Finnerty worked as a sales representative for SLI from 1986 until he was

terminated on August 29, 2008, along with numerous others in a reduction of

force. As an employee, Finnerty participated in SLI’s Employee Stock Bonus Plan

(“ESBP”). Upon termination of employment, ESBP participants became entitled

to a distribution of the vested benefits in their accounts paid in the form of SLI

stock. Participants also received a “put” option on the distributed stock, which

allowed them to require SLI to buy back the stock at a fair market value during a

certain window of time.

      Although Finnerty was eligible for his vested ESBP benefits after his

termination, he initially elected to defer the distribution. But in November 2008,

Finnerty received a letter from SLI announcing major changes to the ESBP.

Shortly thereafter, Finnerty received another letter reminding him of the

opportunity to take a distribution and providing him with the necessary paperwork.

Concerned about the impending changes, on January 6, 2009, Finnerty executed a

form irrevocably electing to receive his distribution of SLI stock and to “put” the

stock to SLI at the then-effective fair market value of $16,469 per share. SLI

completed this transaction on February 13, 2009.

C. The sale of SLI.




                                           5
              Case: 12-13947     Date Filed: 06/30/2014    Page: 6 of 29


      Unknown to Finnerty, the Stiefel family had been exploring the possibility

of selling SLI since November of 2008. Earlier that month, Mukherjee learned that

the pharmaceutical giant Sanofi-Aventis was interested in an acquisition.

Mukherjee advised the Stiefels that they should “either sell [SLI] right now or wait

five years,” and he estimated that the acquisition price could be as high as “3–5

times sales,” with the price that Blackstone paid ($60,000 per share) as the floor.

On November 26, 2008, Charles Stiefel met with his sons and they decided to

“move on” the sale.

      On December 8, 2008, a team from Blackstone Advisory Services, an

affiliate of Blackstone, presented to the Stiefels a marketing strategy and timeline

for pursuing a sale, including a list of potential acquirers and a valuation analysis.

The analysis suggested that the potential acquisition price could be in the range of

$2.25 to $4 billion (around 2.5 to 4.5 times revenue). Later that month, Charles

Stiefel met with the chief executive officer of Sanofi-Aventis to discuss how the

two companies could operate together. No discussion of prices or terms took place

at this meeting. Thereafter, around December 30, 2008, SLI hired Blackstone

Advisory Services to advise on a potential sale.

      In January 2009, SLI executed a confidentiality agreement with Sanofi-

Aventis and contacted several other pharmaceutical companies to gauge their

interest. Eventually, two companies—Sanofi-Aventis and GSK—submitted non-



                                           6
                Case: 12-13947        Date Filed: 06/30/2014       Page: 7 of 29


binding bids for SLI. On April 20, 2009, SLI and GSK agreed to a transaction in

which holders of SLI stock received approximately $68,515.29 per share, with the

possibility of another $7,186.91 per share if certain performance conditions were

met—more than four times the value received by Finnerty when he exercised his

“put” option.

D. District court proceedings.

       Finnerty brought suit against SLI on January 14, 2011, alleging violations of

the Employee Retirement Income Security Act (“ERISA”) and § 10(b) of the

Securities Exchange Act of 1934. 2 The securities fraud count was tried in May of

2012 on the theory that SLI had a duty to disclose to Finnerty information relating

to its merger negotiations with Sanofi-Aventis but failed to do so.

       At trial, the district court allowed Finnerty to elicit testimony that SLI had

on occasion suspended the distribution of benefits from the ESBP (i.e., imposed a

“blackout”). SLI argued that this testimony misled jurors into believing that it

could have refused to honor Finnerty’s “put” election and thus prejudiced its

defense on the element of scienter. SLI sought to refute by testimony about its

legal obligations under the terms of the ESBP and applicable federal law, but the

district court excluded the testimony as impermissible legal opinion. However,
2
  This lawsuit was originally brought as a class action. The district court denied class
certification on July 21, 2011, and we subsequently denied the plaintiffs’ petition for a review of
the order. The district court thereafter granted summary judgment against two of the three
named plaintiffs, leaving only Finnerty’s claims. Finnerty had named other SLI executives and
directors as defendants, but those individuals are not a part of this appeal.


                                                 7
              Case: 12-13947     Date Filed: 06/30/2014    Page: 8 of 29


SLI did introduce other testimony to the effect that it could not have imposed a

“blackout” because it did not have time for the required thirty days’ notice and

because it believed it could not disclose the reasons for the “blackout.” SLI also

requested a jury instruction on its legal obligations—“With certain limited

exceptions not applicable to this case, under federal law and the terms of the

ESBP, [SLI] was required to purchase [Finnerty’s] shares of stock from him as

soon as he exercised his irrevocable put right on January 6, 2009”—which the

district court denied.

      The jury returned a verdict in favor of Finnerty and awarded him

compensatory damages of $1,502,484.90. The district court subsequently denied

SLI’s renewed motion for judgment as a matter of law and alternative motion for a

new trial. This timely appeal followed.

                                  II.    Discussion.

A. Judgment as a matter of law.

      SLI argues that the district court erred in denying his motion for judgment as

a matter of law. We review de novo the district court’s decision on this question.

Myers v. TooJay’s Mgmt. Corp., 640 F.3d 1278, 1287 (11th Cir. 2011). Our task

is to consider whether the evidence, viewed in the light most favorable to Finnerty,

is legally sufficient to support the verdict in his favor. See id. Only if no

reasonable jury could have found for Finnerty will we reverse. See id.



                                           8
              Case: 12-13947     Date Filed: 06/30/2014    Page: 9 of 29


1. Sufficiency of evidence of actionable omission.

      To succeed on a § 10(b) securities fraud claim, “a plaintiff must establish (1)

a false statement or omission of material fact (2) made with scienter (3) upon

which the plaintiff justifiably relied (4) that proximately caused the plaintiff’s

injury.” Robbins v. Koger Props., Inc., 116 F.3d 1441, 1447 (11th Cir. 1997).

“[A] defendant’s omission to state a material fact is proscribed only when the

defendant has a duty to disclose.” Rudolph v. Arthur Andersen & Co., 800 F.2d
1040, 1043 (11th Cir. 1986). We have held that a duty to disclose may arise from

a defendant’s previous decision to speak voluntarily. See id. Specifically, a duty

exists to update prior statements if the statements were true when made, but

misleading or deceptive if left unrevised. See id.

        There is, of course, no obligation to update a prior statement about a

historical fact. See Stransky v. Cummins Engine Co., 51 F.3d 1329, 1332 n.3 (7th

Cir. 1995) (“[T]hat circumstances subsequently change cannot render an historical

statement false or misleading.”). The duty attaches only to forward-looking

statements—statements that contain “an implicit factual representation that

remain[s] ‘alive’ in the minds of investors as a continuing representation.” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1432 (3d Cir. 1997).

Determining if such an implicit representation was present and whether the

representation subsequently became misleading involves an assessment of “the



                                           9
             Case: 12-13947      Date Filed: 06/30/2014    Page: 10 of 29


meaning of the statement to the reasonable investor and its relationship to truth.”

FindWhat Investor Grp. v. FindWhat.com, 658 F.3d 1282, 1305 (11th Cir. 2011)

(internal quotation marks omitted); cf. Burlington, 114 F.3d at 1432 (stating that

determining whether a disclosure contains an implicit continuing representation “is

a function of what a reasonable investor expects”); San Leandro Emergency Med.

Grp. Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801, 810 (2d Cir. 1996)

(concluding that a prior statement did not give rise to a duty to update because the

statement could not have “led any reasonable investor to conclude” that the

company had made a commitment). Whether a company came under an obligation

to revise a past disclosure is normally an issue for the finder of fact. See In re

Time Warner Inc. Sec. Litig., 9 F.3d 259, 268 (2d Cir. 1993) (“[W]hether

nondisclosure . . . renders the original disclosure misleading[] remain[s a]

question[] for the trier of fact . . . .”); Clay v. Riverwood Int’l Corp., 157 F.3d
1259, 1268–69 (11th Cir. 1998) (concluding that “no reasonable jury could find”

that revision was necessary to prevent an “extremely non-committal” disclosure

from being misleading), vacated in part on other grounds, 176 F.3d 1381 (11th Cir.

1999).

      In this case, SLI denies that it had a duty to disclose the preliminary merger

negotiations with Sanofi-Aventis. Conversely, Finnerty argues that SLI’s August

2007 statements that it “will continue to be privately held, and the Stiefel family



                                           10
               Case: 12-13947       Date Filed: 06/30/2014      Page: 11 of 29


will retain control and continue to hold a majority-share ownership of the

company” gave rise to a duty to update when SLI considered itself to be a serious

acquisition target. The jury, by its verdict, decided this issue in favor of Finnerty.

We conclude that the evidence in the record is sufficient to support this

determination.

       The evidence at trial showed that SLI executives took great pride in the fact

that the company had been privately held and controlled by the Stiefel family

throughout its 162-year existence. Finnerty testified that the company’s privately-

held status “was brought up in virtually every meeting.” A former member of

SLI’s board of directors similarly explained that it was “always the philosophy of

the [Stiefel] family and the company” that SLI would remain privately owned.

Another former SLI employee stated that the Stiefel family gave employees a

“very clear understanding” that the family had “no plans of selling the company or

going public.” The employee specifically recounted a meeting that took place

shortly before the merger with GSK was announced, at which a member of the

Stiefel family told employees that SLI “was 160 years in the family” and there

were no plans “to change that.” 3


3
  Finnerty was not present at this meeting and so could not have relied on this statement.
Otherwise, the statement might be actionable as an affirmative misrepresentation because SLI
was actively engaged in preliminary merger discussions with Sanofi-Aventis at the time the
statement was made. Cf. FindWhat Investor Grp. v. FindWhat.com, 658 F.3d 1282, 1298 (11th
Cir. 2011) (holding that a statement is actionable when it could “mislead a reasonable investor
into believing” an untrue fact). On the facts of this case, the statement is not evidence of a


                                               11
               Case: 12-13947        Date Filed: 06/30/2014       Page: 12 of 29


       This context is significant. The jury could have reasonably concluded that

the investors who were also SLI employees attached a special significance to the

statements that SLI “will continue to be privately held” because the statements

were reinforced by the company’s history and longstanding philosophy. An

investor who was unfamiliar with this history might have viewed the statements as

too vague to be consequential; there was, after all, no indication of whether SLI

intended to be privately held “for any given amount of time or even if business

circumstances dictate to the contrary.” Jackvony v. RIHT Fin. Corp., 873 F.2d
411, 417 (1st Cir. 1989) (concluding that an open-ended promise to operate target

entity as an independent subsidiary is not inconsistent with decision to merge

target entity into the parent company two years later). But SLI employees, who

had heard generations of Stiefels express their commitment to keeping SLI under

the family’s control, could reasonably have understood the “will continue to be

privately held” statements to be assurances that SLI remained unavailable for

acquisition even after Blackstone’s investment. Cf. Philip Morris, 75 F.3d at 810

(determining that a “hyped” plan could induce reasonable expectations among

investors, but a “single, vague statement” could not).




material misrepresentation on which Finnerty relied, but it is nonetheless evidence from which a
jury could infer SLI’s history of telling its employees that it was not available for acquisition.


                                                12
             Case: 12-13947    Date Filed: 06/30/2014    Page: 13 of 29


      The jury could have further inferred that SLI considered itself to be a serious

acquisition target by the time it engaged Blackstone Advisory Services to advise

on a potential sale. Retaining an investment bank, after corporate executives had

met and begun to negotiate, “arguably demonstrate[s]” that a company’s intention

to merge “has moved beyond its incipient stages and ripened into purposeful

action.” Castellano v. Young & Rubicam, Inc., 257 F.3d 171, 180, 182 (2d Cir.

2001). The jury could have found that nondisclosure of SLI’s interest in a merger

with Sanofi-Aventis misled the investors who were also SLI employees into

believing that the company remained unavailable for acquisition, when in fact it

was in engaged in serious talks with a potential acquirer. In other words, the jury

could have reasonably concluded that nondisclosure rendered SLI’s “will continue

to be privately held” statements misleading or deceptive to the investors who were

also SLI employees, thus giving rise to a duty to update.

      SLI relies heavily on another part of the statements made to employees in

August 2007—the Frequently Asked Questions document. In response to the

hypothetical question “Will [SLI] be going public?”, the document answered:

      There are currently no plans for [SLI] to become a publicly traded
      company. Blackstone will have a defined exit arrangement with [SLI]
      at the end of eight years, at which point [SLI] may choose to buy back
      its shares or exercise other options, one of which might be an initial
      public offering. Senior management continues to evaluate all options
      when looking at the long-term financial needs of the company.




                                         13
               Case: 12-13947       Date Filed: 06/30/2014       Page: 14 of 29


Resting on the “evaluate all options” language, SLI contends that it had indicated

its willingness to entertain acquisition offers and thereby neutralized any

misleading effects of its statements that SLI “will continue to be privately held.”

       We do not dispute that the phrase “evaluate all options” can plausibly be

construed in the manner that SLI urges. But we think other interpretations are

equally tenable. For instance, the term “options” could refer back to the preceding

sentence: “Blackstone will have a defined exit arrangement with [SLI] at the end of

eight years, at which point [SLI] may choose to buy back its shares or exercise

other options . . . .” Such a reading would have created the understanding among

employees that SLI had not decided on an exit arrangement with Blackstone and

was considering all possible alternatives. Because the exit would not take place for

another eight years, a reasonable employee would have had no reason to think that

the “evaluate all options” language qualified or contradicted the declarations that

SLI “will continue to be privately held.” It was up to the jury to choose among

these competing, permissible interpretations of the evidence. See SEC v.

Ginsburg, 362 F.3d 1292, 1301 (11th Cir. 2004). Accordingly, we decline to

disturb the verdict on this ground. 4


4
  The jury in this case entered a general verdict. As a result, because we conclude that the “will
continue to be privately held” statements gave rise to a duty to update when SLI considered itself
to be a serious acquisition target, we need not address Finnerty’s other theories of non-
disclosure. See Maiz v. Virani, 253 F.3d 641, 672–73 (11th Cir. 2001) (endorsing the argument
that “when reviewing a decision on a motion for judgment as a matter of law in a civil case, if
any one basis for the verdict is valid, the judgment must be affirmed”).


                                               14
               Case: 12-13947       Date Filed: 06/30/2014      Page: 15 of 29


       It is important to appreciate the limits of our decision. We hold only that

SLI had a duty to disclose facts that were necessary to make its “will continue to

be privately held” statements not misleading. In other words, SLI was under no

obligation to disclose the existence or the status of its merger negotiations with

Sanofi-Aventis; it could have merely said that a sale of the company was under

consideration.

       Further, we do not decide whether SLI had an immediate duty to update the

public when the negotiations with Sanofi-Aventis became serious. Rather, we hold

that SLI had a duty to update Finnerty at least before it repurchased shares of its

own stock from him. 5 We think it may well be desirable to entrust the timing of

disclosures to the business judgment of corporate officers where, as here, a duty to

update exists but silence would yield benefits for investors as a group, so long as

the company and its insiders abstain from trading in the company’s securities

during this period of nondisclosure. 6 Cf. Weiner v. Quaker Oats Co., 129 F.3d
5
  In other words, while we hold that SLI had a duty to disclose the fact that a sale was under
active consideration, we leave open the issue of precisely when and to whom the requisite
disclosure must be made. Although there may be no practical difference in this case, we
emphasize that we do not answer the question of whether SLI is a “close corporation” with a
fiduciary duty to disclose material facts before trading in its own stock. See Jordan v. Duff &
Phelps, Inc., 815 F.2d 429, 435 (7th Cir. 1987); Castellano v. Young & Rubicam, Inc., 257 F.3d
171, 179 (2d Cir. 2001).
6
 We recognize that the Supreme Court in Basic Inc. v. Levinson expressed some doubt as to
“whether secrecy” in preliminary merger discussions “necessarily maximizes shareholder
wealth.” 485 U.S. 224, 235, 108 S. Ct. 978, 985 (1988). Our Circuit has, however,
acknowledged post-Basic that corporations may “have a justifiable reluctance” to publicly
disclose preliminary merger discussions because disclosure “could spark competition that might


                                              15
               Case: 12-13947       Date Filed: 06/30/2014       Page: 16 of 29


310, 316 (3d Cir. 1997) (“Whether an amendment [updating prior speech] is

sufficiently prompt is a question that must be determined in each case based upon

the particular facts and circumstances.” (internal quotation marks omitted)); SEC

v. Tex. Gulf Sulphur Co., 401 F.2d 833, 850 n.12 (2d Cir. 1968) (“[W]here a

corporate purpose is thus served by withholding the news of a material fact, those

persons who are thus quite properly true to their corporate trust must not during the

period of non-disclosure deal personally in the corporation’s securities . . . .”).

“Rule 10b-5 is about fraud, after all, and it is not fraudulent to conduct business in

a way that makes investors better off.” Basic Inc. v. Levinson, 485 U.S. 224, 235

n.11, 108 S. Ct. 978, 985 n.11 (1988) (emphasis omitted) (quoting Flamm v.

Eberstadt, 814 F.2d 1169, 1177 (7th Cir. 1987)). But secrecy ceases to be in the

investors’ interests when corporate insiders exploit the non-public information in

their possession and engage in self-dealing. Cf. United States v. O’Hagan, 521
U.S. 642, 658, 117 S. Ct. 2199, 2210 (1997) (“[T]rading on misappropriated [non-

public] information ‘undermines the integrity of, and investor confidence in, the

securities markets’” (quoting 45 Fed. Reg. 60,412 (September 12, 1980)). It makes

scant sense to allow corporate officers who are privy to inside information to take

unfair advantage of “outside” stockholders by causing the corporation to buy and




drive down bids, or could make potential bidders reluctant to make offers at all.” Smith v. Duff
& Phelps, Inc., 891 F.2d 1567, 1574 (11th Cir. 1990).


                                               16
              Case: 12-13947     Date Filed: 06/30/2014    Page: 17 of 29


sell shares at favorable prices so as to increase the value of the officers’ own

equity. See Smith v. Duff & Phelps, Inc., 891 F.2d 1567, 1574 (11th Cir. 1990)

(warning that a company’s reluctance to disclose merger information to potential

retirees may be motivated by “its fear that if the retirees knew of the possible

merger, they would wait to retire until they could get the largest return, thus

depriving the majority shareholders of larger profits”).

      We need not decide here whether SLI could have postponed the duty to

update their prior statements by abstaining from trading in the company’s

securities because that is not the case before us. It is undisputed that SLI bought

back shares of its own stock from Finnerty without first informing him that a sale

of the company was under serious and active consideration. SLI argues that it was

required by federal law to buy back the shares, even while in possession of

undisclosed material information, because the securities were distributed pursuant

to a stock bonus plan. This issue is explored below in Part II.B, infra.

Furthermore, even if federal law does foreclose the option of abstention, it would

not affect our disposition. A corporation that is unable to lawfully postpone its

duty to disclose is not absolved of that duty. The Supreme Court has made clear

that it is not the role of courts to interfere with the “‘philosophy of full disclosure’”

embodied in the securities laws. Basic, 485 U.S. at 230, 108 S. Ct. at 983 (quoting

Santa Fe Indus., Inc. v. Green, 430 U.S. 462, 477, 97 S. Ct. 1292, 1303 (1977)).



                                           17
                Case: 12-13947       Date Filed: 06/30/2014       Page: 18 of 29


“[C]reating an exception to a regulatory scheme founded on a prodisclosure

legislative philosophy, because complying with the regulation might be ‘bad for

business,’ is a role for Congress, not this Court.” Id. at 239 n.17, 108 S. Ct. at 987

n.17. 7

2. Sufficiency of evidence that the omitted information was material.

          SLI also argues that Finnerty did not provide sufficient evidence to permit a

reasonable jury to find that its merger talks with Sanofi-Aventis were material as

required by Rule 10-b. For an omission to be material, “there must be a substantial

likelihood that the disclosure of the omitted fact would have been viewed by the

reasonable investor as having significantly altered the ‘total mix’ of information

made available.” Id. at 231–32, 108 S. Ct. at 983 (internal quotation marks

omitted). With respect to contingent or speculative information such as

preliminary merger discussions, materiality “will depend at any given time upon a

balancing of both the indicated probability that the event will occur and the

anticipated magnitude of the event in light of the totality of the company activity.”

Id. at 238, 108 S. Ct. at 987 (internal quotation marks omitted); accord Ginsburg,
362 F.3d at 1302. The Supreme Court has instructed that “a factfinder will need to

look to indicia of interest in the transaction at the highest corporate levels” and
7
 See also New York Stock Exchange Listed Company Manual § 202.03 (2014) (“If rumors or
unusual market activity indicate that information on” merger negotiations “has leaked out, . . . an
immediate candid statement to the public as to the state of negotiations . . . must be made directly
and openly. Such statements are essential despite the business inconvenience which may be
caused . . . .” (emphasis added)).


                                                18
             Case: 12-13947     Date Filed: 06/30/2014   Page: 19 of 29


consider, inter alia, “board resolutions, instructions to investment bankers, and

actual negotiations between principals or their intermediaries.” Basic, 485 U.S. at

239, 108 S. Ct. at 987. The materiality inquiry “requires delicate assessments of

the inferences a ‘reasonable shareholder’ would draw from a given set of facts and

the significance of those inferences to him, and these assessments are peculiarly

ones for the trier of fact.” TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 450,

96 S. Ct. 2126, 2133 (1976); accord Ginsburg, 362 F.3d at 1302.

      We conclude that SLI’s discussions with Sanofi-Aventis were sufficiently

advanced by January 6, 2009, when Finnerty exercised his “put” option, for a jury

to find them material. By January of 2009, Charles Stiefel had met with the chief

executive officer of Sanofi-Aventis to discuss the strategic fit between the two

companies, and SLI had engaged Blackstone Advisory Services to facilitate a

possible sale. See Castellano, 257 F.3d at 180, 182 n.5 (holding that tentative

merger discussions had “advanced to the point that they would not have been

considered immaterial as a matter of law” where the defendant company had hired

an investment bank and the CEOs and CFOs of the transacting parties had “met to

discuss possible structures for the transaction, as well as how the companies’

operations would fit together”). Moreover, the valuation analysis conducted by

Blackstone Advisory Services had shown that the potential acquisition price could

be in the range of 2.5 to 4.5 times revenue, which would be of considerable



                                         19
               Case: 12-13947        Date Filed: 06/30/2014       Page: 20 of 29


magnitude for SLI shareholders. See id. at 185 (indicating that the anticipated

magnitude of the potential transaction—such as a “doubling or tripling of the value

of [shareholders’] holdings”—is probative of materiality); Basic, 485 U.S. at 240

n.19, 108 S. Ct. at 988 n.19 (citing approvingly to SEC v. Shapiro, 494 F.2d 1301,

1306–07 (2d Cir. 1974), which held that “in light of projected very substantial

increase in earnings per share, negotiations [were] material, although merger still

less than probable”). Under these circumstances, the jury could certainly find that

by January 6, 2009, a reasonable investor would view SLI’s negotiations with

Sanofi-Aventis as “significantly alter[ing] the ‘total mix’ of information made

available.” Basic, 485 U.S. at 232, 108 S. Ct. at 983 (internal quotation marks

omitted). 8

B. Motion for new trial.

       SLI also appeals the denial of its Rule 59 motion for a new trial. “We

review a district court’s denial of a motion for new trial only for an abuse of

discretion.” Myers, 640 F.3d at 1287. We also review a district court’s refusal to

give a requested jury instruction for abuse of discretion. See Lamonica v. Safe


8
  Because we conclude that the omitted information in this case meets the materiality standard,
we readily reject SLI’s challenge to the damages award. SLI concedes that “if the jury decides
plaintiff would not have consummated the sale, it may then award the difference between the
sale price and the value of the stock at a reasonable time in the future.” Appellant’s Br. at 34
(alterations in original) (quoting Dupuy v. Dupuy, 551 F.2d 1005, 1025 (5th Cir. 1977)). The
jury here reasonably found that knowledge of the undisclosed merger negotiations would have
affected Finnerty’s decision to sell. Finnerty is thus entitled to recover the difference between
the price he received and the value of SLI stock under the terms of the GSK merger agreement.


                                                20
               Case: 12-13947        Date Filed: 06/30/2014        Page: 21 of 29


Hurricane Shutters, Inc., 711 F.3d 1299, 1309 (11th Cir. 2013). “An abuse of

discretion is committed only when (1) the requested instruction correctly stated the

law, (2) the instruction dealt with an issue properly before the jury, and (3) the

failure to give the instruction resulted in prejudicial harm to the requesting party.”

Id. (internal alteration and quotation marks omitted).

1. Jury instruction on “put” option.

       SLI contends that the district court erred by refusing to give the following

jury instruction: “With certain limited exceptions not applicable to this case, under

federal law and the terms of the ESBP, [SLI] was required to purchase [Finnerty’s]

shares of stock from him as soon as he exercised his irrevocable put right on

January 6, 2009.” SLI claims that the district court’s evidentiary rulings—with

respect to SLI’s ability to impose a “blackout”—allowed Finnerty to “create the

false impression that [it] could have refused to honor Finnerty’s put election” and

that scienter can be inferred from its failure to do so.9 The requested instruction,



9
 SLI does not clearly argue on appeal that the district court abused its discretion in admitting
evidence concerning “blackout” periods, so we do not consider that issue. See Willard v.
Fairfield S. Co., 472 F.3d 817, 825 n.4 (11th Cir. 2006).

        SLI does suggest, however, that the district court erred in excluding testimony that SLI
was required by law to honor Finnerty’s “put” exercise and that thirty-day advanced notice
would have been required to impose a “blackout” period. The district court excluded this
testimony because it was offered by witnesses who were not qualified as experts and because it
constituted a legal opinion. This was not an abuse of discretion. U.S. law “is properly
considered and determined by the court whose function it is to instruct the jury on the law; [U.S.]
law is not to be presented through testimony and argued to the jury as a question of fact.” United
States v. Oliveros, 275 F.3d 1299, 1306–07 (11th Cir. 2001).


                                                21
              Case: 12-13947     Date Filed: 06/30/2014    Page: 22 of 29


SLI insists, was necessary to cure the prejudice caused by this alleged

misrepresentation.

      Before we address the parties’ arguments, a few words are in order regarding

the difference between the ESBP’s obligation to distribute benefits (e.g., securities)

to plan participants upon request and SLI’s obligation to honor “put” options on

the distributed securities.

      A stock bonus plan, like the ESBP, is an employee compensation program,

established and maintained by an employer, which distributes benefits in the form

of cash or stock in the employer company. See 26 C.F.R. § 1.401-1(a)(2)(iii).

Contributions to the plan are allocated to individual participant accounts, and

benefits are distributed to plan participants or their beneficiaries according to a

predetermined formula, such as upon retirement, severance, or death. See id.

§ 1.401-1(b)(1)(ii)–(iii). To qualify for certain tax-favored treatment, a stock

bonus plan must meet the requirements of Internal Revenue Code § 401(a) and, in

turn, § 409(h). See 26 U.S.C. § 401(a)(23); John D. Colombo, Paying for Sins of

the Master: An Analysis of the Tax Effects of Pension Plan Disqualification and a

Proposal for Reform, 34 Ariz. L. Rev. 53, 56–58 (1992). Section 409(h)(1)

provides that “a participant who is entitled to a distribution from the plan . . . has a

right to demand that his benefits be distributed in the form of employer securities,”

and that “if the employer securities are not readily tradable on an established



                                           22
              Case: 12-13947      Date Filed: 06/30/2014     Page: 23 of 29


market,” the participant “has a right to require that the employer repurchase

employer securities under a fair valuation formula.” 26 U.S.C. § 409(h)(1).

       Because stock bonus plans are considered defined contribution pension

plans, they are also regulated by ERISA. As relevant for purposes of this appeal,

ERISA restricts the ability of plan administrators to impose “blackout” periods—

i.e., to “suspen[d], limit[], or restrict[]” participants’ ability to “obtain distributions

from the plan” for more than three consecutive business days. See generally 29

U.S.C. § 1021(i). It provides that no “blackout” period may take effect until at

least thirty days after written notice of the “blackout” is provided to plan

participants or their beneficiaries. Id. § 1021(i)(1)–(2). A suspension, limitation,

or restriction “which occurs by reason of the application of the securities laws,”

however, is exempt from the definition of “blackout” period, id. § 1021(i)(7)(B)(i),

as well as the thirty-day notice requirement.

       Significantly, ERISA’s “blackout” provisions do not affect an employer’s

obligation to honor “put” options on the distributed securities. The notice

requirements apply solely to suspensions, limitations, or restrictions on plan

participants’ ability “to obtain distributions” of securities from the stock bonus

plan. Id. § 1021(i)(7)(A). In other words, a participant can “put” securities which

had previously been distributed, and the employer may be obligated to honor the

“put,” even during a “blackout” period. SLI is thus wrong to suggest that the



                                            23
             Case: 12-13947     Date Filed: 06/30/2014    Page: 24 of 29


ESBP’s ability to impose a “blackout,” with or without thirty days’ advanced

notice, is directly relevant to the issue of whether SLI could lawfully refuse to

repurchase Finnerty’s stock once Finnerty exercised his “put” option. The ability

to impose a “blackout” is only indirectly relevant; e.g., if SLI had imposed a

“blackout” before Finnerty elected to have the stock distributed, then Finnerty

would not have had the stock to “put.”

      SLI’s argument on appeal reflects a fundamental misunderstanding of the

difference between the ESBP’s obligation to distribute Finnerty’s benefits upon

request and SLI’s obligation to honor his “put” option on the distributed securities.

SLI argues that the requested instruction—i.e., “With certain limited exceptions

not applicable to this case, under federal law and the terms of the ESBP, [SLI] was

required to purchase [Finnerty’s] shares of stock from him as soon as he exercised

his irrevocable put right on January 6, 2009”—was necessary to dispel any notion

among the jurors that “SLI could have refused to honor Finnerty’s put election”

after he exercised it. However, Finnerty did not argue to the jury that SLI could

have declined to purchase the stock after Finnerty exercised his “put” option on

January 6, 2009. Rather, Finnerty argued to the jury that SLI could have imposed

a “blackout” before Finnerty elected on January 6, 2009, to receive a distribution




                                          24
                Case: 12-13947        Date Filed: 06/30/2014         Page: 25 of 29


of securities from the ESBP (thus preventing Finnerty from having any stock to

“put”). 10 Specifically, Finnerty’s counsel told the jury at closing:

       You heard testimony . . . that there was a period of time, from the end
       of the fiscal year until the new price came out, that they could not sell
       their stock . . . . Nobody could take a distribution . . . . When [the
       Stiefels] started considering the sale of this company, why couldn’t
       they do that?

Tr. 555 at 47–48 (emphasis added).

       Having carefully reviewed the record, we are not persuaded that the jury was

misled into believing that SLI could have lawfully declined to buy back the

securities from Finnerty after it was “put.” Finnerty presented no evidence and no

argument to the jury with respect to whether SLI had such a legal obligation. The

only evidence introduced by either party relevant to SLI’s legal obligation to

Finnerty once he exercised his “put” was the testimony elicited by SLI that it was

“required to” honor Finnerty’s “put” option and repurchase Finnerty’s shares after

the option was exercised and the conflicting evidence as to whether SLI could have

imposed a “blackout.” 11 Thus, we are not persuaded that the jury was laboring



10
  Finnerty’s argument was a comment on the testimony that he had elicited that SLI had on
occasion suspended distributions to ESBP participants. SLI presented evidence to the contrary—
e.g., to the effect that SLI could not have imposed a “blackout” because it did not have time to
give the required thirty days’ notice and because it could not give the reasons for the “blackout”
without publicly disclosing the sensitive merger negotiations.
11
  SLI argues on appeal that it could not have imposed a suspension on benefits distributions
without complying with ERISA’s thirty-day notice requirement for “blackout” periods, but it
does not clearly challenge in its briefs on appeal any failure to give an instruction to that effect.


                                                  25
               Case: 12-13947         Date Filed: 06/30/2014        Page: 26 of 29


under any misimpression with respect to whether SLI had a legal obligation to buy

the stock once Finnerty exercised his “put”; we are not persuaded that there was a

misimpression that required a correction. Our review of the entirety of the jury

instructions, the arguments of counsel, and the relevant parts of the record leaves

us confident that the failure of the district court to give the requested instruction,

even if a correct statement of the law, had no effect on the verdict. Because SLI

has demonstrated no prejudice from the district court’s refusal to give the

instruction, we find no abuse of discretion here.12



Thus, there is no preserved, reversible error based on a refusal by the district court to charge the
jury with respect to whether SLI could have imposed a “blackout” period.

         Moreover, even if SLI had preserved error in that regard, SLI elicited testimony at trial
that it could not impose a “blackout” in connection with the merger discussions because it did
not “have 30 days notice” and could not “disclose the reasons why,” and Finnerty never argued
to the jury that ERISA’s thirty-day notice requirement did not apply in this case. Because
Charles Stiefel and his sons decided on November 26, 2008, to “move on” the sale, a reasonable
jury could find that SLI could have voluntarily given the notice of a “blackout” more than thirty
days before Finnerty elected to take his distribution from ESPB and elected to exercise his “put.”

        Thus, even if SLI had preserved error with respect to an instruction on the “blackout”
provisions, the error would have been harmless. Cf. Conroy v. Abraham Chevrolet-Tampa, Inc.,
375 F.3d 1228, 1235 (11th Cir. 2004) (holding that failure to give a requested instruction was not
reversible error where the requesting party had an opportunity to argue the substance of the
instruction to the jury).
12
   For this reason, we need not decide whether the requested instruction is a correct statement of
the law, a matter about which there is some doubt. For example, the request indicated that SLI
had an absolute obligation to honor the “put” and purchase the stock regardless of other
circumstances. However, it is at least arguable that SLI’s inside information of the material
merger potential is a circumstance mitigating any such obligation. See 26 C.F.R. § 54.4975-
7(b)(12)(ii) (providing that “[t]he period during which a put option is exercisable does not
include any time when a [participant] is unable to exercise it because the party bound by the put
option is prohibited from honoring it by applicable Federal or state law”). Further, it is at least
arguable that SLI could have avoided any repurchase obligation by disclosing to Finnerty in


                                                 26
               Case: 12-13947        Date Filed: 06/30/2014        Page: 27 of 29


2. SLI’s remaining arguments.

       There is little merit to SLI’s remaining contentions. We reject summarily its

challenge to the district court’s instruction on scienter. If an instruction accurately

reflects the law, the district court is “afforded wide discretion as to the style and

wording employed”; we will reverse only “where we are left with a substantial and

ineradicable doubt as to whether the jury was properly guided in its deliberations.”

State Farm Fire & Cas. Co. v. Silver Star Health & Rehab, 739 F.3d 579, 585 (11th

Cir. 2013) (internal quotation marks omitted). SLI does not argue that the district

court’s scienter instruction misstated the law. Rather, SLI argues that the

instruction could have been read by jurors as setting forth alternative definitions

of scienter: one requiring intent to “ deceive, manipulate, or defraud,” and the

other improperly requiring only “kn[owledge] of the existence of material facts

that were not disclosed.” But SLI’s own counsel made it clear to the jury that


confidence and giving him the opportunity to withdraw through mutual rescission of the “put”
election. Cf. Smith, 891 F.2d at 1574; Jordan, 815 F.2d at 431. Finally, it is at least arguable
that the requested instruction is misleading because it suggests an absolute obligation to buy the
stock; we think such an obligation is at least arguably qualified by the fact that SLI could have
declared a “blackout” and thereby prevented the distribution of stock to Finnerty, thus also
preventing the occurrence of Finnerty’s “put.” For these reasons, there is at least some doubt
about whether SLI’s requested instruction would be misleading.

        Both our decision and the fact that SLI in this case actually had the required thirty days to
notify with respect to a “blackout,” see supra note 11, make it unnecessary for us to decide
whether SLI’s inside information means that the “blackout” thirty-day notice requirement is
inapplicable under 29 U.S.C. § 1021(i)(7)(B)(i) (excepting from the definition of “blackout” a
suspension of distributions which occur “by reason of the application of the securities laws”).



                                                 27
               Case: 12-13947       Date Filed: 06/30/2014       Page: 28 of 29


the instruction described two different kinds of securities fraud—a

misrepresentation and an omission—and that “ [ b] oth of those things must be

done with an intent to deceive, manipulate, or defraud.” Under these

circumstances, we are not left with “ a substantial and ineradicable doubt” as

to whether the instruction failed to require a finding of a mental state embracing

intent to deceive, manipulate, or defraud. Id. (internal quotation marks omitted).13

       SLI’s argument that the district court erred in rejecting its proposed

instruction that “[a] person who believes that his alleged misrepresentation or

omission is in the corporation’s best interests does not have the requisite state of

mind, or scienter, to violate Section 10(b)” is equally meritless. SLI relies on

United States v. D’Amato, which holds that “[m]ail fraud cannot be charged

against a corporate agent who in good faith believes that his or her (otherwise

legal) misleading or inaccurate conduct is in the [victim] corporation’s best

interests.” 39 F.3d 1249, 1257 (2d Cir. 1994). D’Amato is inapposite here. The

context in D’Amato was that the alleged wrongdoer believed in good faith that his
13
  Moreover, even if the jury instruction could be read as setting forth alternative definitions of
scienter, as SLI urges, our conclusion would not change because the purported alternative
definition that SLI challenges accurately conveyed the law. The relevant phrase provided:
“knew of the existence of material facts that were not disclosed although the Defendant knew
that knowledge of those facts would be necessary to make the Defendant’s other statements not
misleading.” Jury Instructions at 12–13 (emphasis added). This is consistent with our cases
holding that the scienter requirement of Rule 10b-5 may be satisfied by a showing that the
defendant’s conduct was “an extreme departure from the standards of ordinary care” and
“present[ed] a danger of misleading buyers or sellers which is either known to the defendant or is
so obvious that the defendant must have been aware of it.” Mizzaro v. Home Depot, Inc., 544
F.3d 1230, 1238 (11th Cir. 2008) (internal quotation marks omitted).


                                               28
               Case: 12-13947       Date Filed: 06/30/2014       Page: 29 of 29


actions were in the best interest of the alleged victim. By contrast, in this case, the

“corporation’s best interests” are not at all aligned with the interests of the victim

plaintiff.

                                     III.    Conclusion.

       For the foregoing reasons, the judgment of the district court is

AFFIRMED. 14




14
  We deem SLI’s appeal of the costs award waived because SLI “failed to develop the argument
or to offer any citation to the record in support of it.” Carmichael v. Kellogg, Brown & Root
Servs., Inc., 572 F.3d 1271, 1283 (11th Cir. 2009).
        Appellants’ motion to strike the amicus curiae brief filed by the Securities and Exchange
Commission, which was carried with the case, is denied.


                                               29